IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-78,110-01



                     EX PARTE BARNEY RONALD FULLER



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
       FROM CAUSE NO. 04-CR-27 IN THE 349TH DISTRICT COURT
                       HOUSTON COUNTY

      Per Curiam.

                                       ORDER

      This is an application for a writ of habeas corpus filed pursuant to the provisions of

Texas Code of Criminal Procedure Article 11.071.

      In July 2004, a jury found applicant guilty of the offense of capital murder committed

in May 2003. The jury answered the special issues submitted pursuant to Texas Code of

Criminal Procedure Article 37.071, and the trial court, accordingly, set applicant’s

punishment at death. This Court affirmed applicant’s conviction and sentence on direct

appeal. Fuller v. State, No. AP-74,980 (Tex. Crim. App. April 30, 2008).
                                                                                    Fuller - 2

       Applicant presents eight allegations in his application in which he challenges the

validity of his conviction and resulting sentence. The trial court did not hold an evidentiary

hearing. The trial court entered findings of fact and conclusions of law recommending that

the relief sought be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

Based upon the trial court’s findings and conclusions and our own review, we deny relief.

       IT IS SO ORDERED THIS THE 14th DAY OF JANUARY, 2015.


Do Not Publish